FINAL OFFICE ACTION
This Final office action addresses U.S. Application No. 16/435,236, which is a reissue application of U.S. Application No. 11/284,181 (hereinafter the “181 Application"), entitled SYSTEM AND METHOD FOR RECALCULATING ANALYSIS REPORT OF 3D SCAN DATA, which issued as U.S. Patent No. 7,365,863 (hereinafter the “863 Patent") on October 25, 2011.
The status of the claims is as follows:
Claims 1-12 are pending and examined herein.
Claims 1-12 are rejected.

I.	STATUS OF CLAIMS
Applicant filed an amendment and remarks on February 11, 2021 (hereinafter the "Feb 2021 Amendment") in response to the non-final Office action mailed October 14, 2020 (hereinafter the “2020 NF Action”).  The Feb 2021 Amendment has been entered.  In this Feb 2021 Amendment, claims 1 and 6 were amended and claims 2-5 and 7-12 were unchanged.
Therefore, claims 1-12 are pending and will be examined herein.

II.	PRIORITY
Examiners acknowledge that the present application is a reissue of the 181 Application, now the 863 Patent.  Examiners further acknowledge the claim of priority of the 181 Application to KR10-2005-0050072, filed June 10, 2005.

III.	CLAIM REJECTIONS - 35 U.S.C. §101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to the abstract idea of modifying and updating data without significantly more. The claims recite the method of defining data entities in image data, inspecting entities, modifying the entities as needed and updating/renewing image data.  Thus, the claims are directed to the idea itself, that is merely comparing stored and using rules to identify options, i.e., update the stored information.  Additionally or alternatively, the claimed invention is directed to merely a mathematical algorithm of updating image data. 
Furthermore, Examiners find this judicial exception is not integrated into a practical application because the claims only recite certain steps to be performed in an undefined control unit or analyzer.  Nor do examiners find any indication that the abstract idea improves of the performance of these undefined items.  Finally, Examiners find that the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the control unit and analyzer do not add sufficiently more than the abstract idea.  The basis for this finding is that neither the claims nor the specification of the 863 Patent disclose any detail of the hardware or software structures of the control unit and the analyzer. 
Regarding a practical application, Examiners would suggest adding language to the use of the results in a practical manner.1  For example, as recited in part (a) of claim 

IV.	CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 1-5 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “analyzer…” (Claims 1-5)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-5), which recites “an analyzer…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #1 in claim 1 recites: 
an analyzer for detecting scan data entities to be modified according to scan data modification data inputted through the user interface….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “analyzer” is a generic placeholder or nonce term equivalent to “means” because the term “analyzer” does not convey any particular structure.  Examiners further note that the specification of the 863 Patent does not define “analyzer” and further does not disclose the underlying structures for the analyzer.  Thus the specification of the 863 Patent does not impart or disclose any structure for the phrase 
Furthermore, there is no disclosure or suggestion from the prior art or the 863 Patent that any generic “analyzer" is a sufficient structure to perform the functions recited in FL #1.  For example, multiple analyzers in the related prior art have multiple functions which do not include the functions recited in FL #1.2  Accordingly, while there is common use of the generic term “analyzer,” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known analyzer, particularly these prior art analyzers, can detect “the scan data entities to be modified…" as recited in claim 1.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “analyzer…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “analyzer…” is a generic placeholder having no specific structure associated therewith.  Because “analyzer …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function “for detecting the scan data entities to be modified according to scan data modification data inputted through the user interface.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-5, particularly claim 1 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 863 Patent, the Examiners are unable to find sufficient corresponding structures for the FL #1.  First, Examiners find the 863 Patent does no more than disclose a box in FIG. 1 (item 50) for the analyzer.  Specifically, the 863 Patent does not disclose or discuss any hardware components within this box shown in FIG. 1.  Furthermore, Examiners do not find that the 863 Patent discloses any algorithm or process for this box 50 in FIG. 1 which enables it to detect modified data entities from the scan data.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), Examiners are unable to determine sufficient hardware or software structures sufficient for performing the functions recited in FL #1.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

B2.	FL #2: “control unit…” (Claims 1-5)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-5), which recites “a control unit…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiners find that FL #2 in claim 1 recites: 
a control unit embodied as a controller, the control unit for defining the scan data entities so that the scan data scanned by the scanner has a graph structure, analyzing the scan data to prepare an analysis results report including numerical and image data, and recalculating numerical and image data of the analysis results report from the scan data entities to be modified, and scan data entities connected to the graph structure of the scan data entities to be modified….

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure.  See also MPEP §2181(I)(A).  Examiners further note that the specification of the 863 Patent does not define “unit” and thus the specification of the 863 Patent does not impart or disclose any structure for the phrase.  Furthermore, the term “control” does not impart any structure to unit but merely further defines the function thereof.
Furthermore, there is no disclosure or suggestion from the prior art or the 863 Patent that a “unit" is a sufficient structure to perform the functions recited in FL #2.  Specifically, there is no suggestion that any known unit of a prior art device can perform the “defining…,” “analyzing…” and “recalculating…” steps as recited in FL #2 of claim 1.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “control unit…” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “control unit…” is a generic placeholder having no specific structure associated therewith.  Because “control unit…” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the function “for defining the entities so that the scan data scanned by the scanner has a graph structure, analyzing the scan data to prepare an analysis results report including numerical and image data, and recalculating numerical and image data of the analysis results report from the scan data entities inspected in the analyzer.”
(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-5, particularly claim 1 itself, the Examiners find that FL #2 recites insufficient structures for performing the entire function as set forth of FL #2.
While Examiners do recognize that the control unit is “embodied as a controller,” Examiners do not find that controller adds sufficient structural features for performing the claimed function.  First, Examiners find that the control unit and controller are used interchangeably in the specification of the 863 Patent as box 40 in FIG. 1.  However, other than this box, the specification does not disclosure the nature of what is within this box.  Furthermore, Examiners find that “controller” is further a generic term and structure in the art that is capable of performing a variety of functions when properly associated with software.3  However, Examiners do not find any of these controllers of the prior art, without more, are sufficient structures to perform the specific functions recited in FL #2.  Further structures and/or software would be required.
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 863 Patent, the Examiners are unable to find sufficient corresponding structures for the FL #2.  First, Examiners find the 863 Patent does no more than disclose a box in FIG. 1 (controller 40) for the control unit.  Specifically, the 863 Patent does not disclose or discuss any hardware components within this box shown in FIG. 1.  Furthermore, Examiners do not find that the 863 Patent discloses any algorithm or process for this box 40 in FIG. 1 which enables it to define the entities…, analyze the scan data… and recalculate the numerical and image data as required in FL #2.
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), Examiners are unable to determine sufficient hardware or software structures sufficient for performing the functions recited in FL #2, the control unit.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

C.	Conclusion of Claim Interpretation
In view of the forgoing, Examiners will interpret FL #1 and FL #2 as discussed above.  Because the remaining limitations of the claims do not invoke interpretation under 35 U.S.C. §112 (6th ¶) and further are not lexicographically defined, these remaining limitations will be interpreted using the broadest reasonable interpretation. 

V.	CLAIM REJECTIONS - 35 U.S.C. §112
The following is a quotation of pre-AIA  35 U.S.C. §112(2nd ¶):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations FL #1 and FL #2 as discussed above invoke pre-AIA  35 U.S.C. §112(6th ¶).  However, as further discussed above, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the respective claims 1-5 are indefinite and are rejected under pre-AIA  35 U.S.C. §112(2nd ¶).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. §112(6th ¶); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR §1.75(d) and MPEP §608.01(o) and §2181.

VI.	CLAIM REJECTIONS - 35 U.S.C. §102
The Examiners find that because claims 1-5 are indefinite under 35 U.S.C. §112(2nd ¶) as outlined above, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible in the following art rejections.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Anticipation Rejections Applying Sachdeva
Claims 1-6 and 10-12 are rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated by U.S. Patent No. 7,234,937 to Sachdeva et al. (hereinafter “Sachdeva”).
Regarding claim 1, Sachdeva discloses a recalculating system for defining a relation between analysis results of 3D scan data and recalculating analysis results in real time when the scan data is modified, the recalculating system comprising: 
a scanner for detecting 3D scan data of scan objects (See Sachdeva FIG. 1 and disclosure related thereto, note scanners 36, 28 and 30 for forming 3D scan data); 
a user interface for displaying the data scanned by the scanner in terms of numerical data and image data, and inputting data for modifying the scan data (See FIG. 1, user interface 14, 18 and 20); 
an analyzer for detecting the scan data entities to be modified according to scan data modification data inputted through the user interface; a control unit embodied as a controller, the control unit for defining the scan data entities so that the scan data scanned by the scanner has a graph structure, analyzing the scan data to prepare an analysis results report including numerical and image data, and recalculating numerical and image data of the analysis results report from the scan data entities to be modified, and scan data entities connected to the graph structure of the scan data entities to be modified (Note claim interpretation above wherein Examiners are unable to determine the corresponding structures for the analyzer and the control unit.  Thus see FIG. 1, note computer 10 which would provide the corresponding hardware structures for FL #1 and FL #2.  Furthermore see col. 8, line 8 to col. 9, line 2 and col. 13, line 33 to col. 15, line 35 wherein the virtual patient model is formed as 3D scan data, based on point data, surfaces defined from the points and projected color data to the surfaces, these relationships defining the scan data entities.  Furthermore, see this portion and col. 21, lines 1-60 wherein entities, i.e., teeth, can be modified, the remaining portions of the 3D scan data is back solved to achieve the modification and a final/target 3D scan data image is formulated, thus the scan data is recalculated/updated including all the underlying data following the change in movement of the teeth),
a data storage unit for storing numerical and image data of scan data defined by the control unit (See col. 8, lines 16-29 wherein the computer 10 has a machine-readable storage medium which may be memory 22 or hard disk memory 32).
Regarding claim 2, Sachdeva discloses the system of claim 1 and further wherein the scan data entity includes: entity properties showing generation data of an entity; flag data showing whether a scan data entity is to be recalculated; and reference data showing relationships between the scan data entities and connected higher and lower entities (See col. 8, line 8 to col. 9, line 2 and col. 13, line 33 to col. 15, line 35 wherein the virtual patient model is formed as 3D scan data, based on point data, surfaces defined from the points and projected color data to the surfaces and further a registry is created as reference data between the various scan data sets.  See also col. 21, lines 1-21 wherein the use can select some aspect of the model to change, i.e., select a tooth.  The selection would flag that tooth entity data).
Regarding claim 3, Sachdeva discloses the system of claim 1 and further wherein the scan data entity further includes screen display data showing whether the entity is to be outputted on-screen when a captured image is to be included in the analysis results report (See FIG. 21, note an icon can be chosen to display only the teeth data which would require screen display data for the teeth entities).
Regarding claim 4, Sachdeva discloses the system of claim 1 and further wherein the scan data entity includes at least one of: a supplemental geometry, measurement, geometric tolerance, shape variation, planar variation, boundary variation, and image (See discussion of claim 1 above wherein the tooth data, i.e., shape/boundary variation or image as the scan data entity).
Regarding claim 5, Sachdeva discloses the system of claim 1 and further wherein the control unit renews images of analysis results from the scan data entities to be recalculated, and the renewed scan data entities renew the analysis results report (See discussion above for claim 1, col. 21, lines 1-60 and further note that the computer 10 renews the target image with the modified data to be recalculated into the analysis results report that would be saved and/or sent to other professionals to create a treatment plan).
Regarding claim 6, Sachdeva discloses a recalculating method for defining a relation between analysis results of 3D scan data and recalculating analysis results in real time when the scan data is modified, the recalculating method comprising: 
a) defining entities for scanned data of objects scanned by a scanner to have a graph structure by means of a control unit that is embodied as a controller, and analyzing the scanned data to prepare an analysis results report having numerical and image data displayed through a user interface (See Sachdeva FIG. 1 and disclosure related thereto, note scanners 36, 28 and 30 for forming 3D scan data.  Furthermore see col. 8, line 8 to col. 9, line 2 and col. 13, line 33 to col. 15, line 35 and col. 21, lines 1-60 wherein the virtual patient model is formed as 3D scan data, based on point data, surfaces defined from the points and projected color data to the surfaces); 
b) inspecting entities from the scan data through the analyzer when modifications to the scan data are detected in the step a, and detecting and recalculating scan data entities to be modified and scan data entities connected to the graph structure of the scan data entities to be modified through the control unit (See col. 8, line 8 to col. 9, line 2 and col. 13, line 33 to col. 15, line 35 and col. 21, lines 1-60 wherein the user can select modifications to the virtual model, i.e., movement of a tooth within the model); 
c) determining, through the control unit, whether modifications to images displayed through the user interface from the recalculated scan data entities are required in the step b (See col. 21, lines 22-60 wherein the computer back-solves for other required changes to the model to accept the user inputted changes); and 
d) renewing image data based on the recalculated scan data entities through the control unit when modifications are made to the image after determining that modifications to the displayed image is required in step c, and generating a renewed analysis results report having the renewed image data (See col. 21, lines 22-60 wherein a results report is created using the original image and the target image with the modified data).
Regarding claim 10, Sachdeva discloses the method of claim 6 and further wherein the recalculation includes: detecting at least one entity for recalculation from the scan data entities in the step b; clustering detected entities for recalculation; and initializing the clustered entities and preparing an analysis results report including numerical and image data from the scan data (See col. 21, lines 22-60 wherein the computer back-solves for other required changes to the model to accept the user inputted changes and a results report is created using the original image and the target image with the modified data). 
Regarding claim 11, Sachdeva discloses the method of claim 10 and further wherein the re-preparing of the analysis results report includes only an on-screen entity from the clustered entities when an image is captured is detected and the image is renewed (See FIG. 18).
Regarding claim 12, Sachdeva discloses the method of claim 6 and further wherein the re-prepared analysis results report captures and displays the renewed image, and the renewed image data is saved in the step d (See col. 21, lines 1-60 further note that the computer 10 renews the target image with the modified data to be recalculated into the analysis results report that would be saved and/or sent to other professionals to create a treatment plan).

VII.	ALLOWABLE SUBJECT MATTER
While claims 7-9 are rejected under 35 U.S.C. §101 as provided above, these claims are nevertheless allowable over the prior art because the prior art of record herein does not show or teach displaying the recited reference data in combination with the other features of the claims.


VIII.	EXAMINERS’ RESPONSES TO APPLICANT’S ARGUMENTS
Below are the Examiners responses to the Applicant’s arguments regarding the rejections provided in the 2020 NF Action and maintained above.  Each such arguments will be taken in turn.
A.	Claims 6-10 are Not Statutory
Applicant traverses the rejections above under 35 U.S.C. §101 regarding the Examiners conclusion that claims 6-10 are not statutory.  See Feb 2021 Amendment pages 6-8.  The first basis that Applicant asserts that the claims have been amended “to clarify that the control unit is embodied as a controller.”  See page 8.  Examiners disagree that such an amendment is sufficient to make the claim statutory.  As noted above in the Claim Interpretation section, Examiners find that “controller” is a generic structure that does not add sufficient structure to the recited control unit.  Furthermore, the specification of the 863 Patent does not describe the structures of the controller.  Because controller is undefined in the claims and the specification, Examiners do not find that incorporating this term into the claims is insufficient to provide a practical application of the abstract idea or amounts to significantly more that the idea itself.
Applicant further identifies new limitations regarding displaying data and further generating a renewed analysis report amounts to practical application of the abstract idea.  See Feb 2021 Amendment page 8.  Examiners again disagree.  The method recited in claims 6-10 do not positively recite the displaying of data.  Examiners would point Applicant to the Examiners suggestion above for guidance regarding the displaying of data.  Regarding the addition of generating a renewed analysis report, Examiner find this language is merely further adding to the mathematical abstract idea, but does not provide a practical application of the abstract idea.
B. 	Claims 1-5 are Indefinite
Regarding the indefiniteness rejection of claims 1-5, Applicant traverses the rejection by amending the claims such that the control unit is “embodied as a controller” which overcomes the invocation of 35 U.S.C. §112 (6th ¶).  See Feb 2021 Amendment page 8.  Examiners disagree.  Examiners do not find this additional language adds sufficient structure to avoid invocation under §112 (6th ¶).  First, the specification of the 863 does not disclose or discuss what is in the box referenced as “controller” in FIG. 1, either via hardware or software.  Second Examiners find that a “controller” is just as generic as control unit.  Accordingly, Examiners maintain the invocation of the control unit under §112 (6th ¶) and further because Examiners are unable to clearly link the corresponding structures to this phrase, maintain the rejection of the claims under 35 U.S.C. §112 (2nd ¶).
Applicant further traverses the Examiners holding that “analyzer” is a generic placeholder on the basis of a definition that an analyzer is “a tool used to analyze data.”  See Feb 2021 Amendment page 9.  Examiners again disagree and maintain the claim interpretation.  Rather than provide sufficient evidence of a definite structure of an analyzer known in the art that would perform the function recited in FL #1, Applicant has merely provided this definition that describes a generic “tool” and a generic function “analyzes.”  From this generic definition, neither the Examiners nor one having ordinary skill would be able to glean how the structure of this generic tool and its associated generic hardware or software that would allow it to detect “scan data entities to be modified according to scan data modifications inputted through the user interface.”  Rather Examiners find that at least a specialized tool with specialized hardware/software would be required, neither of which is recited in the claims or described in the specification.
Additionally, the claims do not support the Applicant’s position.  Claim 1 recites an analyzer “for detecting…” and further a control unit “for analyzing…”  Which one is the true analyzer?  Such recitations are inconsistent with the definite structure Applicant is asserting.  Furthermore, based on Applicant’s own claim language, a generic control unit would be an analyzer as well.
Furthermore, as noted in footnote 1 above, various analyzers in the related art perform vastly different functions.  Examiners do not find that simply substituting one of these known analyzers into the claimed invention would be able to perform the recited function in FL #1.  Rather a reprogramming or imprinting of these known analyzers would be required.
Accordingly, Examiners maintain the invocation of the analyzer under §112 (6th ¶) and further because Examiners are unable to clearly link the corresponding structures to this phrase, maintain the rejection of the claims under 35 U.S.C. §112 (2nd ¶).
C. 	Claims 1-6 and 10-12 Rejected over Sachdeva
Regarding the anticipation rejections applying Sachdeva, Applicant argues that Sachdeva does not “inherently disclose scan data entities defined so that the scanned data has a graph structure, and recalculating numerical and image data from scan data entities to be modified, and scan data entities connected to the graph structure of the scan data entities to be modified.”  See Feb 2021 Amendment page 10.  Examiners disagree.  Such is precisely the manner to which Sachdeva builds its 3D model.  For example, as shown in FIG. 5, col. 8, line 8 to col. 9, line 2, col. 13, line 33 to col. 15 and col. 21, lines 1-60 of Sachdeva, the points data from the 3D imager are connected by lines which forms small triangles, and further these triangles are associated with color from the 2D images.  Thus, the point, line, surface triangles and color data are associated with each other in the 3D image, which has a graph structure as shown in FIG. 5 of Sachdeva.  This 3D image data is then modifiable, i.e., by selectively moving a tooth, which requires updating the points, lines, surface triangles and colors thereof, and the remaining portion of the 3D image data is then back calculated to update the 3D image data.  Accordingly, Examiners maintain the rejections of claims 1-6 and 10-12 applying Sachdeva.

IX.	PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 863 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

X.	INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XI.	CONCLUSION
Claims 1-12 are pending and examined.
Claims 1-12 are rejected.
Applicant's substantial amendments to the claims in the Feb 2021 Amendment necessitated the amended/maintained grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        






Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                       


    
        
            
        
            
        
            
    

    
        1 This is a suggestion only and is not meant as any requirement by the Examiners.
        2 See U.S. Patent No. 5,982,491 (claim 26 “analyzer for Fourier analyzing a portion of the stored distance values in order to obtain data as the reliability of the edge measurement”), See U.S. Patent No. 5,812,261 (claim 16 “analyzer to determining a thickness of the layer from the frequency or phase velocity of the acoustic waveguide mode”); See also U.S. Patent No. 6,532,066 (claim 6 “an analyzer system for digitizing said image and for reading and comparing said digitized image to a series of reference digitized images”).
        3 See U.S. Patent No. 7,349,566 (claim 8 “controller configured to count the input funds, …”); See U.S. Patent No. 6,750,960 (claim 1 “a controller operatively connected to said phase detector and said RF signal generator and capable of determining the distance to said target using the phase difference calculated for at least two different modulation frequencies’).